UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7363



ROBERT LEE SMITH, JR.,

                                              Plaintiff - Appellant,

          versus

DANNY SAFRIT; SERGEANT GRIGGS;      B.    SMITH,
Sergeant; CHARLES STEVENSON,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. Russell A. Eliason, Magis-
trate Judge. (CA-94-305-2)


Submitted:   December 14, 1995            Decided:   January 17, 1996


Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Robert Lee Smith, Jr., Appellant Pro Se. Sylvia Hargett Thibaut,
Assistant Attorney General, Elizabeth F. Parsons, OFFICE OF THE
ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the magistrate judge's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. The parties con-

sented to the exercise of jurisdiction by the magistrate judge. We

have reviewed the record and the magistrate judge's opinion and

find no reversible error. Accordingly, we affirm on the reasoning
of the magistrate judge. Smith v. Safrit, No. CA-94-305-2 (M.D.N.C.
Aug. 3, 1995). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2